Citation Nr: 0203277	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  93-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of 
multiple joints, including the arms, shoulders and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran had recognized periods of service from December 
1941 to March 1946.  He was discharged from service due to 
shell fragment wounds incurred during battle.  This matter is 
currently before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office in Manila, the Republic of the 
Philippines (RO).

This case was the subject of a Board remand dated in June 
1995 that ultimately led to the grant of many benefits by the 
RO.  The above-titled issues are the remaining issues on 
appeal.


FINDINGS OF FACT

1.  The veteran has essential hypertension which did not 
begin until many years after service and is not related to 
disease or injury incurred during service.

2.  The veteran's arthritis of the neck, shoulder, and arms 
is not shown until many years after service and is not 
related to disease or injury incurred during service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, and is 
not aggravated by service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991);  38 C.F.R. § 3.303, 3.304, 3.307, 
3.309(a), 3.310 (2001); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

2.  Arthritis of the neck, shoulders and arms was not 
incurred in active service, and is not aggravated by service-
connected disability.  38 U.S.C.A. § 1110 (West 1991);  38 
C.F.R. § 3.303, 3.304, 3.307, 3.309(a), 3.310 (2001); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was discharged from service in March 1946 due to 
medical disability caused by shell fragment wounds to the 
lower extremities.  On multiple occasions in the late 1940s, 
after the veteran's discharge from service, VA noted that 
many of the veteran's service records and service medical 
records were likely lost or destroyed due to war-related 
events.  The records that were obtained by VA after very 
substantial efforts to obtain them contain no indication of 
hypertension or disability of the arms, shoulders, or neck. 

An October 1952 private hospitalization summary discussing 
the veteran's inpatient treatment from July 1952 forward 
shows blood pressure on physical examination to have been 
128/80.  There is no diagnosis or history of hypertension, or 
of pathology or disability of the neck, shoulders or arms. 

A May 1972 extended private summary of treatment of the lower 
extremity war wounds includes a blood pressure reading of 
132/90.  There is no diagnosis of hypertension, or of 
pathology or disability of the neck, shoulders, or arms.  

During a June 1972 VA examination, blood pressure was 
measured at 160/100.  There were no positive findings for the 
neck, shoulders or arms.

A May 1977 extended summary of treatment from the republic of 
the Philippines Department of Health includes complaints of 
pain and cramps on the right hand and right arm, with a 
corresponding diagnosis of muscle and nerve injuries, mild, 
involving muscles and nerves of the right middle finger and 
right ring finger.  X-rays of the right hand showed slight 
deformity and irregularity due to the war injury, and a small 
radio-opaque foreign body in the areas of the fourth digit.  
Most of the treatment was for the more severe lower extremity 
disabilities.  There was no diagnosis of hypertension and no 
mention of blood pressure readings.

During a VA examination in March 1992, the veteran gave a 
history of a long history of hypertension.  Blood pressure 
was 174/96 sitting, 166/98 recumbent, and 168/96 standing.  
He was diagnosed as having hypertension, mild, on 
medications.  The examiner's notes state that "a case can be 
made for SC of Ht. Condition to these injuries," an unclear 
notation possibly meaning that the examiner believed that a 
case could be made that the veteran's hypertension or heart 
condition might arguably be attributable to service connected 
disabilities of the lower extremities.  

A March 1992 VA examination chest X-ray report indicates that 
the visualized osseous structures were unremarkable.  

During a March 1998 VA examination, after taking history and 
performing a physical examination of the veteran's service-
connected disabilities, the examiner opined that the 
veteran's hypertension was not due to or aggravated by any 
service connected condition.

During an October 1998 VA for-fee cardiovascular examination, 
the veteran's blood pressure was "110/10" (the diastolic 
blood pressure is obviously a typographical error) seated.  
The diagnosis was hypertension under control.  The examiner 
described the record as showing multiple notations indicating 
blood pressure elevations, usually mild.  The examiner stated 
that as far as he could tell, the veteran's hypertension was 
not service connected.  The examiner noted that the veteran 
stated he developed hypertension 20 years prior, which would 
be 1978.  This, said the examiner, was a period of a least 20 
years since he was discharged form the service.  The examiner 
asserted that the veteran's hypertension appeared to be of 
the essential variety, the most common type.  

During a November 1998 VA for-fee VA examination, the veteran 
was diagnosed as having bilateral shoulder 
bursitis/tendonitis and cervical spondylosis.  These 
diagnoses were rendered after consideration of extensive 
history, physical examination, and X-rays.  The examiner 
opined that the veteran's shoulder problems and weakness of 
both upper extremities were not service-connected.  In a 
December 1998 addendum based on additional X-rays and 
examination, the examiner elaborated that the underlying 
pathologies of the upper extremities and neck could not be 
associated with the lower extremity service-connected 
injuries.

The Board has reviewed all additional medical evidence in the 
veteran's two claims files, and here makes a finding of fact 
that none if it could reasonably be construed as supporting 
claims for service connection for hypertension or arthritis 
of the shoulders, arms, and neck.

Claims Development

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The RO has provided the veteran and his representative notice 
of the reasons and bases for denying the claims for service 
connection for hypertension, and service connection for 
arthritis of the neck, shoulders, and arms, on multiple 
occasions in a statement of the case and supplemental 
statements of the case.  He has been notified of the evidence 
needed to substantiate the claim by these same notices.  
Additionally, the veteran has received multiple VA 
examinations, with the result being negative medical opinions 
against both claims that far outweigh any evidence that could 
be construed as supporting the claims.  

The Board acknowledges that there are almost certainly 
medical records extant discussing treatment hypertension from 
the 1970s forward that have not been associated with the 
claims file, and quite possibly records of treatment of pain 
of the neck, shoulders, and arms, that have not been 
associated with the claims file.  However, there is no 
indication or argument that any of these records could 
support the claims for service connection for hypertension or 
arthritis of the neck, shoulders and arms.  The VA examiners 
were cognizant of the veteran's ongoing treatment and 
complaints, and rendered opinions against the claims for 
service connection.  Given the nature of these opinions, the 
Board can see no reasonable possibility that any outstanding 
records would substantiate these claims in the context of the 
record as it stands.  

The medical evidence of record leaves no reasonable 
possibility of a finding of fact other than that hypertension 
began many years after service and is not related to the 
veteran's disability of the lower extremities, and that the 
veteran's painful conditions of the shoulders and neck began 
many years after service and are not related to service.  
Given that the RO provided full notice to veteran and his 
representative of the reasons for denying the claims, and 
that in the Board's factual judgment there is no reasonable 
possibility that further development could substantiate the 
claims, there is no prejudice to the Board's proceeding to 
adjudicate and deny the claims in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In short, the Board finds that there is no reasonable 
possibility that further development could substantiate the 
claims, and in so finding, it follows that another round of 
"notifying" the veteran of the type of evidence that could 
substantiate his claims would be a futile, wasteful, and 
misleading undertaking. 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Hypertension and arthritis may also be service connection by 
presumption.  Both hypertension and arthritis are chronic 
diseases which will be considered to have been incurred in 
service if manifest to a compensable degree within one year 
of separation from service, even though there is no evidence 
of such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

The Board notes that neither the veteran nor his 
representative has contended seriously that hypertension, or 
arthritis of the arms, shoulders and neck, began during 
service or within one year after service.  What has been 
closely considered by examining physicians and adjudicated by 
VA is the veteran's theory of entitlement that these 
conditions are caused or aggravated by service-connected 
disability of the lower extremities.  See 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Hypertension

The veteran's blood pressure was measured at 128/80, within 
the normal range, in 1952, several years after service, with 
no treatment or history of hypertension indicated.  There is 
no evidence that the veteran had hypertension in service or 
within one year of discharge from service.  The 1952 hospital 
summary establishes that no diagnosis of hypertension was 
warranted even several years after service.   There was no 
medical history recorded that indicated hypertension had ever 
been present in the past.  The Board finds this evidence 
shows beyond any reasonable dispute that hypertension neither 
was incurred in service nor was it present within the 
presumptive period. 

The veteran has put forth a theory of entitlement that 
because his left leg for rating purposes is the equivalent of 
an amputated leg, it should be deemed to be the cause of his 
hypertension.  See 38 C.F.R. 3.310(b).  In support of this 
theory, he notes that VA has acknowledged in its literature 
that amputation of a leg can cause hypertension.  The Board 
must point out that the rationale for the regulatory 
provision is the effects of an actual amputation, not a 
correlation to a disability rating.  The veteran's leg, 
thought seriously impaired, has not been amputated.  Thus, 
the Board concludes that the regulatory provision does not 
support the veteran's claim.  

The only competent medical evidence that arguably supports 
the claim is the somewhat cryptic March 1992 notation of a VA 
physician that may have been intended to indicate that a 
"case could be made" that the veteran's hypertension was 
due to service-connected disabilities.  This opinion is not 
supported by a history or a rationale.  Moreover, it is 
couched in very tentative terms that fail to indicate that 
the physician believe it is at least as likely as not, as 
opposed to merely within the realm of speculation, that 
hypertension was causally related to service connected 
disability.  Pure speculation does not rise to the level of 
reasonable doubt.  38 C.F.R. § 3.102 (2001).   

By contrast to this weak positive evidence in support of the 
claim, the negative evidence is much more compelling.  In 
this regard, the Board finds the October 1998 opinion is 
entitled to great probative value as it is based upon a 
comprehensive look at the record and an examination.  
Furthermore, the physician provided a rationale for his 
opinion that that the veteran has hypertension, most likely 
of the essential variety, which began many years after 
service and is not associated with any service connected 
disability.

In light of the above, the Board finds the negative evidence 
against the claim far outweighs the positive evidence in 
support of the claim.  In such circumstances, the benefit of 
the doubt doctrine is not for application.

Arthritis of the Neck, Shoulders, and Arms

The veteran is service-connected for arthritis of the right 
hip, left hip, left knee, and low back, as well as for muscle 
injury to the right thigh.  As the veteran has sought service 
connection for arthritis that causes his entire body to ache, 
there is a gray area in terms of what is left of the 
veteran's claim for service connection for generalized 
arthritis, or as he has phrased alternatively phrased it, 
arthritis causing aches to the entire body.  Repeated 
physical examinations have revealed disability of the joints 
of the neck and shoulders that are not service connected and 
that correspond to the veteran's complaints of pain in the 
arms, shoulders, and neck.  The Board finds that the RO has 
exercised sound discretion and judgment in finding that the 
portion of the claim that remains denied is a claim for 
service connection for arthritis of multiple joints, 
including the arms, shoulders, and neck.  The Board finds no 
contention of the veteran or his representative to the 
contrary after this characterization of the issue was 
presented clearly in a January 2001 supplemental statement of 
the case.  The Board will thus limit its adjudication to 
service connection for arthritis of the arms, shoulders and 
neck.  Even more specifically, the veteran has bursitis and 
tendonitis of the shoulders and arthritis of the neck that 
correspond to his complaints of upper body pain.
 
The earlier medical records (prior to 1977) make no mention 
of arm, neck or shoulder disability.  In May 1977, the 
veteran complained of cramps in his right arm.  The 
corresponding diagnosis was nerve injury in the right hand.  
The veteran is service-connected for right hand disability.  
There was no diagnosis of arthritis of the shoulders, or the 
neck, or any complaint that would lead to suspicion of 
pathology in these areas.  Medical records for decades after 
service make no mention of shoulder or neck disability.  The 
November 1998 for-fee VA examination report states that the 
veteran has bursitis/tendonitis of the shoulders, with no 
relation to service, and cervical spondylosis, with no 
relation to service.  The diagnoses were based on thorough 
history, physical examination, and X-rays.  

The November 1998 examiner's findings provide objective 
support for the veteran's complaint of pain throughout his 
entire body.  The Board does not doubt the veteran's good 
faith belief that there is a single underlying cause for pain 
throughout his body and this cause had its origins in 
service.  The physician who specifically addressed this 
question, however, applying his medical expertise, found 
without reservation that the disability of the neck and 
shoulders and arms cannot be associated with the service 
connected disability of the of lower extremities.  The 
medical evidence shows that the veteran has arthritic 
conditions of the shoulders and neck that began many years 
after service, so that they may not be service connected by 
presumption, see 38 C.F.R. §§ 3.307(a), 3.309.  The medical 
evidence further shows that they are not related to service 
or caused or aggravated by service-connected disabilities.  
As a lay party, the veteran is not competent to provide a 
probative opinion as to medical causation.  Accordingly, the 
clear weight of the probative medical evidence is against the 
claim for service connection for arthritis of the arms, 
shoulders, and neck.  Accordingly, the benefit of the doubt 
doctrine is not for application and the claim must be denied. 




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis of multiple 
joints, to including the arms, shoulders, and neck, is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

